587 So. 2d 349 (1991)
Arthur J. BLACK
v.
John G. ALLEN, Director of the State Department of Industrial Relations, and Foreman's Chevron.
2900372.
Court of Civil Appeals of Alabama.
July 26, 1991.
Rehearing Denied August 30, 1991.
Arthur J. Black, pro se.
George Cocoris, Gen. Counsel, and Glenn Chaffin, Asst. Gen. Counsel, State Dept. of Indus. Relations, for appellees.
RUSSELL, Judge.
Arthur J. Black applied for unemployment compensation benefits and was disqualified from receiving benefits. Black's disqualification was ultimately appealed to the circuit court and was upheld. Black appeals, and we affirm.
Black, appearing pro se, filed briefs before this court. However, his briefs do not
contain statements of the case, the issues, or the facts. In addition, there is no argument containing contentions with respect to the issues presented or authorities supporting the contentions, all required by Rule 28(a), Alabama Rules of Appellate Procedure.
"It is a general rule of appellate review that no matters will be considered on appeal unless presented and argued in brief. When an appellant fails to argue an issue in its brief, that issue is waived and cannot be considered on appeal." Roberson v. Riley, 464 So. 2d 90, 91 (Ala.Civ.App.1984) (citations omitted).
We also note that a party acting pro se must comply with legal procedure and court rules. Hines v. City of Mobile, 480 So. 2d 1203 (Ala.1985); Hubbard v. Montgomery, 372 So. 2d 315 (Ala.1979). The operation of the courts of this state is governed by rules which are no more forgiving to a pro se litigant than to one represented by counsel. Bowman v. Pat's Auto Parts, 504 So. 2d 736 (Ala.Civ.App.1987).
Black's failure to comply with Rule 28 provides us with nothing to review on appeal. Consequently, we affirm.
AFFIRMED.
ROBERTSON, P.J., and THIGPEN, J., concur.